DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendments, filed 08/19/2022, after a final rejection mailed 06/22/2022, will not be entered because the amendments present new issues that require further search and/or consideration.
Proposed amendments to claim 1 including introduction of the new limitation “and a composite nozzle inner wall separates the sprayed powder in the middle from the coaxial ring-shaped laser beam on the outside.” The new limitation requires further search and consideration but would overcome the most recent rejection of claim 1. Limitations directed to a “size accuracy” have been changed to a “surface accuracy.”
Reconsideration of the prior art of record, as well as other prior art references, would be necessary to determine if the new claim language were or were not taught or suggested by the prior art.
Response to Arguments
Applicant's arguments with respect to the amended limitations have been considered but are moot as the amendments will not be entered at this time.
Applicant’s arguments (p. 8) with respect to the 112(b) rejection associated with meeting a requirement have been considered. Regarding claim 6, meeting a requirement for surface accuracy is understandable in view of the specification, however it remains unclear how to determine when a thickness and shape requirement are met.  

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/             Primary Examiner, Art Unit 1754